                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


SHARON A. VANDER MEER-WEISS,

       Plaintiff,

     v.                                                  Case No. 18-CV-1001

ROUNDY’S SUPERMARKETS, INC.,

      Defendant.


          DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS


       Sharon A. Vander Meer-Weiss sues her former employer, Roundy’s Supermarkets,

Inc. for failure to accommodate her disability in violation of the Americans with Disabilities

Act (“ADA”), 42 U.S.C.§§ 12112 to 12117. Roundy’s moves to dismiss Vander Meer-

Weiss’ amended complaint under Fed. R. Civ. P. 12(b)(5) for insufficient service of process

and under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be

granted. Vander Meer-Weiss has not responded to Roundy’s motion. See Civil L. R. 7(b)

and (d) (E.D. Wis.). For the reasons below, Roundy’s motion is granted and the case is

dismissed.

                                     BACKGROUND

       Vander Meer-Weiss alleges that she began working for Roundy’s on May 5, 2001.

(Am. Compl. at 6, Docket # 5.) She alleges that Roundy’s was aware that she was under

medical care for an anxiety disorder, major depression, and PTSD. (Id.) Vander Meer-Weiss

alleges that she had surgery on her right foot on June 7, 2017 and on her right knee on July

8, 2017 and took FMLA leave from June 6, 2017 until September 12, 2017. (Id.) Upon her
return to work, Vander Meer-Weiss alleges that she asked Service Operation Manager Jody

Isaacson if she could use vacation time and was told that because she was off all summer,

other employees would be allowed to use their vacation time first. (Id.) On November 5,

2017, Vander Meer-Weiss alleges that she was told by Human Resources Manager

Stephanie Nowatzki that she had to sign a medical records release and a request for work

accommodation form to use her cane. (Id.) Vander Meer-Weiss questioned why she was

required to fill out these forms when Roz Darinski had worked in the deli with a cane for

years. (Id.)

        Vander Meer-Weiss alleges that she was told her cane was a trip hazard. (Id.) She

further alleges that she informed Nowatzki that the Store Director, Dino Curro, had been

making disparaging remarks about her use of a cane in front of other employees. (Id.)

Vander Meer-Weiss alleges that she was terminated on December 12, 2017 over speaker

phone for allegedly violating company policy. (Id.) Vander Meer-Weiss filed a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) in which

she alleged discrimination based on age, disability, and retaliation. (Docket # 5 at 8.) The

EEOC charge stated as follows:

        I believe that the Respondent has discriminated again me on the bases of my
        Age (year of birth: 1964) and disability when I was discharged. I further
        believe that I was discharged because I engaged in a protected activity, in
        violation of the Age Discrimination in Employment Act of 1967, as amended
        and the Americans with Disabilities Act of 1990, as amended.

(Id.) Vander Meer-Weiss was issued a right to sue letter dated April 5, 2018. (Id. at 7.)

                                   APPLICABLE RULES

        Roundy’s moves to dismiss Vander Meer-Weiss’ amended complaint pursuant to

Rule 12(b)(5) for insufficient service of process and pursuant to Rule 12(b)(6) for failure to




                                               2
state a claim upon which relief can be granted. Roundy’s principally argues that Vander

Meer-Weiss’ alleged failure to accommodate claim was not included in her EEOC charge

and thus she has failed to exhaust her administrative remedies. I begin my analysis under

Rule 12(b)(6).

       Under the Federal Rules of Civil Procedure, a complaint must contain “a short and

plain statement of the claim showing the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A short and plain statement “‘gives[s] the defendant fair notice of what the claim is

and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41 (1957)). In order to survive a Rule 12(b)(6)

motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555).

                                           ANALYSIS

       Roundy’s argues that Vander Meer-Weiss’ amended complaint fails to state a claim

upon which relief can be granted as to her failure to accommodate claim because she has

failed to exhaust her administrative remedies with regard to this claim. Specifically,

Roundy’s argues that Vander Meer-Weiss did not include the failure to accommodate claim

in her EEOC charge and thus she is now barred from asserting the claim.

       Generally, “[a] plaintiff may not bring claims in a lawsuit that were not included in

the EEOC charge.” Cable v. Ivy Tech State Coll., 200 F.3d 467, 476 (7th Cir.1999) (citing

Alexander v. Gardner–Denver Co., 415 U.S. 36, 47 (1974)). There are two primary purposes for

this requirement. First, it ensures the EEOC can conduct a full investigation. Id. at 477.

Second, it provides employers with advance notice of the claims and an opportunity to




                                                 3
resolve them. Id. For these reasons, a plaintiff may only pursue claims not explicitly

included in the EEOC charge when the allegations fall within the scope of the charges

contained in the EEOC complaint. Cheek v. Peabody Coal Co., 97 F.3d 200, 202 (7th Cir.

1996). A claim falls within the scope of the earlier EEOC charge if it is “like or reasonably

related to” those in the EEOC charge. Id. If it is, the Court then determines “whether the

current claim reasonably could have developed from the EEOC’s investigation of the

charges before it.” Id. For a claim in the plaintiff’s complaint to fall within the scope of the

EEOC charge, there must be a factual relationship between them, meaning, at a minimum,

the claims in the lawsuit must describe the same conduct and implicate the same individuals

as the charge in the EEOC complaint. Risk v. Ford Motor Co., 48 F. Supp. 2d 1135, 1145

(S.D. Ind. 1999).

       Again, in her EEOC charge, Vander Meer-Weiss alleges discrimination based on age

and disability, as well as retaliation. As to her disability discrimination claim, she alleges

that she was discharged because of her disability and retaliated against for engaging in

protected activity. (Docket # 5 at 8.) In her amended complaint, however, Vander Meer-

Weiss alleges that Roundy’s failed to accommodate her disability, specifically, by not

allowing her to use a cane. (Id. at 4–6.) The Seventh Circuit has stated that a failure to

accommodate claim is separate and distinct from a claim of discriminatory treatment under

the ADA. Green v. Nat’l Steel Corp., Midwest Div., 197 F.3d 894, 898 (7th Cir. 1999). “In fact,

the two types of claims are analyzed differently under the law. Therefore, they are not like

or reasonably related to one another, and one cannot expect a failure to accommodate claim

to develop from an investigation into a claim that an employee was terminated because of a

disability.” Id. (internal citations omitted). Because the court has explicitly found that a




                                               4
failure to accommodate claim is not “like or reasonably related to” a claim of discriminatory

treatment under the ADA, Vander Meer-Weiss’ failure to raise her failure to accommodate

claim in the EEOC charge means that she cannot now bring the claim in federal court.

Vander Meer-Weiss’ amended complaint only alleges a failure to accommodate claim.

(Docket # 5 at 4–6.)1 Thus, Roundy’s motion to dismiss is granted and the amended

complaint is dismissed.

        Because the case is being dismissed under Rule 12(b)(6), I need not address Roundy’s

argument that dismissal is warranted under Rule 12(b)(5).

        NOW, THEREFORE, IT IS HEREBY ORDERED that the defendant’s motion to

dismiss (Docket # 47) is GRANTED. The amended complaint is dismissed. The clerk of

court is directed to enter judgment accordingly.



        Dated at Milwaukee, Wisconsin this 3rd day of February, 2020.



                                                            BY THE COURT

                                                            s/Nancy Joseph_____________
                                                            NANCY JOSEPH
                                                            United States Magistrate Judge




1
 Roundy’s makes alternative arguments for dismissal of alleged claims for disability discrimination, harassment,
and retaliation “to the extent” Vander Meer-Weiss’ amended complaint raises such claims. (Def.’s Br. at 11–15,
Docket # 48.) Because the amended complaint only alleges a failure to accommodate claim, it is unnecessary to
address these alternative arguments.


                                                       5
